 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        ERIC KLOPMAN-BAERSELMAN, as                          CASE NO. 3:18-cv-05536-RJB
11      Personal Representative for the Estate of
        RUDIE KLOPMAN-BAERSELMAN,                            ORDER ON PLAINTIFF’S
12      deceased,                                            MOTION TO COMPEL
                                                             DISCOVERY
13                                   Plaintiff,
               v.
14
        AIR & LIQUID SYSTEMS
15      CORPORATION, et al.,
16                                   Defendants.

17
            THIS MATTER comes before the Court on Plaintiff’s Notice of Motion and Motion to
18
     Compel Further Answers to Interrogatories and Requests for Production of Documents from
19
     Defendant O’Reilly Automotive Stores, Inc. (“Motion to Compel”). Dkt. 181. Oral argument is
20
     unnecessary to decide the motion.
21
            For the reasons set forth below, the Court should grant, in part, and deny, in part,
22
     Plaintiff’s Motion to Compel.
23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 1
 1                                        I.      BACKGROUND

 2          This Motion to Compel arises from a case regarding the mesothelioma-related death of

 3   Mr. Rudie Klopman-Baerselman’s (“Decedent”), for which Plaintiff alleges Defendants are

 4   liable. Dkt. 181. Plaintiff alleges that Decedent was exposed to asbestos as a professional and

 5   home auto mechanic. Plaintiff alleges to have discovered numerous asbestos-containing auto

 6   parts in Decedent’s garage. Decedent allegedly purchased many of the asbestos-containing auto

 7   parts from Schuck’s Auto Parts stores in Vancouver, Washington, and Camas, Washington.

 8          Defendant O’Reilly Auto Enterprises, LLC (“O’Reilly”; elsewhere in the record referred

 9   to as “CSK”), formerly known as CSK Auto, Inc., is apparently responsible for the Schuck’s

10   Auto Parts Stores (“Schuck’s”). Dkt. 181. Schuck’s was an automotive parts retailer throughout

11   Washington, Idaho, Oregon, and Montana. Dkt. 164-3, at 10. Schuck’s was acquired by O’Reilly

12   in 1987. Dkt. 164-3, at 10.

13          On November 28, 2018, Plaintiff served on O’Reilly a First Set of Interrogatories and

14   Requests for Production, as well as a First Set of Requests for Admission. Dkt. 181, at 2–3. On

15   December 20, 2018, O’Reilly apparently emailed Plaintiff requesting an extension to answer the

16   discovery requests. Dkt. 181, at 3. Plaintiff granted the extension. Dkt. 181, at 3.

17          On January 11, 2019, O’Reilly apparently served its initial Answers and Responses to

18   Plaintiff’s First Interrogatories and Requests for Production, as well as its Responses to

19   Plaintiff’s Requests for Admission. Dkt. 181, at 3. In its initial answers and responses, O’Reilly

20   apparently did not produce any documents, nor did it provide any information concerning the

21   Schuck’s in Vancouver, Washington. Dkt. 181, at 3; see Dkt. 187.

22          On February 14, 2019, Plaintiff emailed O’Reilly a response detailing the alleged

23   deficiencies in O’Reilly’s answers and responses. Dkt. 182-10. On February 15, 2019, counsel

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 2
 1   for O’Reilly emailed back a response, “I can’t discuss all of this with you until next week. I’ll let

 2   you know when I have the client input I need.” Dkt. 181, at 4.

 3              Plaintiff alleges that, after seven days, Plaintiff’s counsel called, left a voicemail, and sent

 4   an email to O’Reilly’s counsel. Dkt. 181, at 4. O’Reilly’s counsel responded by email, “I’ll bug

 5   them again, Ben. I still have nothing back from the client.” Dkt. 181, at 4. O’Reilly’s counsel

 6   continued, “The person I need to speak to has been and is out, and now I am having surgery on

 7   Monday. We have set up a call for next Friday morning [(March 1, 2019)], so I can respond

 8   substantively after that. Sorry for the delay.” Dkt. 182-16, at 2. Plaintiff’s counsel asked to speak

 9   with O’Reilly’s counsel that Friday, March 1, 2019. Dkt. 181, at 5.

10              On March 28, 2019, apparently after receiving no response from O’Reilly, Plaintiff filed

11   the instant Motion to Compel requesting sufficient answers and responses to its discovery

12   requests and sanctions against O’Reilly. Dkt. 181.

13              O’Reilly’s counsel alleges that it had prepared a detailed email response to Plaintiff but

14   inadvertently did not sent it, possibly “due to the aftereffects of surgery.”1 Dkt. 187, at 3.

15   O’Reilly’s counsel modified the email and sent it to Plaintiff on March 29, 2019. Dkt. 187, at 3.

16              On April 8, 2019, O’Reilly responded in opposition to Plaintiff’s instant Motion to

17   Compel:

18                       Many of the issues [Plaintiff alleges in the instant Motion to
                         Compel] should be resolved by [the email O’Reilly’s counsel sent
19                       to Plaintiff] and the parties’ ensuing telephone conversation. For
                         example, CSK agreed to and will delete its general objections to
20                       the discovery requests. CSK will respond regarding the Vancouver
                         store.[2] CSK has confirmed that it possesses no responsive
21                       documents for the relevant timeframe regarding the products CSK
                         carried and sold, or financial information regarding such sales.
22
     1
         O’Reilly’s counsel apparently had shoulder surgery on February 25, 2019. Dkt. 187, at 3.
23
     2
       O’Reilly had previously objected per relevancy to providing responses regarding the Schuck’s in Vancouver,
     Washington. Dkt. 182-9.
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 3
 1                     CSK has confirmed that it has no information to enable it to
                       answer as to when CSK acquired knowledge or warned about
 2                     products. CSK will produce the document retention policies it has
                       been able to locate.’
 3
     Dkt. 187, at 3.
 4
            On April 10, 2019, O’Reilly served on the Parties amended answers and responses to
 5
     Plaintiff’s First Interrogatories and Requests for Production. Dkt. 192-1.
 6
            In its reply in support of the Motion to Compel, Plaintiff argues, “Even as amended,
 7
     O’Reilly’s discovery responses are so devoid of information as to be almost worthless ….
 8
     O’Reilly’s responses remain highly evasive and incomplete. And O’Reilly’s document
 9
     production is still grossly insufficient.” Dkt. 193, at 2. Plaintiff maintains its request for sanctions
10
     against O’Reilly. Dkt. 193, at 6.
11
                                             II.     DISCUSSION
12
        A. INSUFFICIENT RESPONSES
13
                       On notice to other parties and all affected persons, a party may
14                     move for an order compelling disclosure or discovery. The motion
                       must include a certification that the movant has in good faith
15                     conferred or attempted to confer with the person or party failing to
                       make disclosure or discovery in an effort to obtain it without court
16                     action.

17   Fed. R. Civ. P. 37(a)(1).

18          The Court does not provide individualized discussion for each amended response alleged

19   to be deficient in Plaintiff’s reply to the Motion to Compel. The Court notes that Plaintiff’s

20   efforts to communicate with O’Reilly between February 14, 2019, and March 1, 2019,

21   constituted a good faith conferral or attempt to confer with O’Reilly to obtain the requested

22   disclosures and discovery without court action.

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 4
 1              With respect to many interrogatories and requests for production, O’Reilly claims that it

 2   does not have the materials or information requested by Plaintiff. Dkt. 192-1. O’Reilly contends

 3   that it did not acquire CSK until 2008 and that it has little information about the business it

 4   purchased.

 5              Many of O’Reilly’s responses are incredible and hard to believe (e.g., O’Reilly’s

 6   responses to Interrogatory No. 22 (Dkt. 192-1, at 12); Request for Production No. 35 (Dkt. 192-

 7   1, at 26); and Request for Production No. 46 (Dkt. 192-1, at 30)). O’Reilly’s responses to

 8   Interrogatories No. 3–17 are especially hard to believe. See Dkt. 192-1, at 3–10. In effect,

 9   O’Reilly’s responses to Interrogatories No. 3–17 amount to O’Reilly having had its head in the

10   sand with respect to every brake, clutch, and gasket that may or may not have ever been sold by

11   O’Reilly and its related entities. This is especially problematic because Schuck’s brakes,

12   clutches, and gaskets appear to be the products most central to this case as it relates to O’Reilly.

13              Nevertheless, the Court should not compel production of materials and answers that do

14   not exist.3 But the Court cautions O’Reilly:

15                       If a party fails to provide information or identify a witness as
                         required by Rule 26(a) or (e), the party is not allowed to use that
16                       information or witness to supply evidence on a motion, at a
                         hearing, or at a trial, unless the failure was substantially justified or
17                       is harmless. In addition to or instead of this sanction, the court, on
                         motion and after giving an opportunity to be heard [,] may impose
18                       other appropriate sanctions[.]

19   Fed. R. Civ. P. 37(c)(1)(C).

20              Although the Court cannot divine the responses appropriate to all of Plaintiff’s discovery

21   requests, at least four of O’Reilly’s amended responses were clearly insufficient.

22

23
     3
         This should not be construed as the Court ruling that any materials do not exist.
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 5
 1                  1. Interrogatory No. 1:

 2                  Was there ever a Schuck’s Auto Supply store in Camas, Washington? If YOUR
                    answer is anything other than no, please state:
 3
                            1) The address of each Schuck’s Auto Supply store;
 4                          2) The time period (start date and end date) when each
                            store was open;
 5                          3) The phone number of each store;
                            4) The identity of the manager of each store.
 6
                    []
 7
                    ANSWER: Objection. Plaintiff contends that decedent was
 8                  exposed to asbestos while performing automotive repair and
                    replacement work from approximately 1960 to 2002. Plaintiff
 9                  contends that decedent bought automotive parts from time to time
                    at a Schuck’s store in Camas, Washington. Questions seeking
10                  information during any other time frame and regarding any other
                    store are overly broad, unduly burdensome, and seek information
11                  that is irrelevant to this action and not reasonably calculated to lead
                    to the discovery of admissible evidence. Without waiving said
12                  objections, there were no Schuck’s Auto Supply stores in Camas
                    Washington prior to December 1999.
13
     Dkt. 192-1, at 3.
14
            O’Reilly’s objection is without merit. If the relevant timeframe related to this
15
     interrogatory is from 1960 to 2002, which it appears to be, then O’Reilly’s objection appears not
16
     to grasp that December 1999 falls within that timeframe. To the extent that O’Reilly’s objection
17
     suggests that current (or any time beyond 2002) basic store information and manager contact
18
     information is irrelevant, the Court disagrees. Basic store information and contact information of
19
     store managers may be useful in discovering who knows something about Schuck’s history of
20
     auto parts sales, of which O’Reilly claims to know almost nothing. Regardless, the Court
21
     observes that O’Reilly’s legal talents would be better spent preparing for settlement or trial, and
22
     not squabbling over basic, routine discovery requests.
23
            O’Reilly’s response to Interrogatory No. 1 is insufficient.
24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 6
 1                  2. Interrogatory No. 2:

 2                  Was there ever a Schuck’s Auto Supply store in Vancouver,
                    Washington? If YOUR answer is anything other than no, please
 3                  state:

 4                         1) The address of each Schuck’s Auto Supply store;
                           2) The time period (start date and end date) when each
 5                         store was open;
                           3) The phone number of each store; and
 6                         4) The identity of the manager of each store.

 7                  []

 8                  ANSWER: Objection. Plaintiff contends that decedent was
                    exposed to asbestos while performing automotive repair and
 9                  replacement work from approximately 1960 to 2002. Plaintiff
                    contends that decedent bought automotive parts from time to time
10                  at a Schuck’s store on Mill Plain Boulevard in Vancouver,
                    Washington. Questions seeking information during any other time
11                  frame and regarding any other stores are overly broad, unduly
                    burdensome, and seek information that is irrelevant to this action
12                  and not reasonably calculated to lead to the discovery of
                    admissible evidence. Without waiving said objections, there were
13                  no Schuck’s Auto Supply stores on Mill Plain Boulevard in
                    Vancouver, Washington prior to July 1982.
14
     Dkt. 192-1, at 3.
15
            O’Reilly’s response to Interrogatory No. 2 is insufficient for the same reasons discussed
16
     in Interrogatory No. 1, examined above. Additionally, the Court notes that O’Reilly’s amended
17
     answer is particularly disappointing, and perhaps misleading, in light of the significantly delayed
18
     email response O’Reilly’s counsel sent Plaintiff, in which he promised that “CSK will respond
19
     regarding the Vancouver store.” Dkt. 187, at 3.
20
                    3. Request for Production No. 46:
21
                    Please produce YOUR most recent document retention policy.
22
                    []
23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 7
 1                  RESPONSE: See objections and responses to Interrogatory Nos. 1
                    through 3 and 22. As the company acquiring the assets of CSK,
 2                  O’Reilly does not possess any responsive documents.

 3   Dkt. 192-1, at 30.

 4          O’Reilly’s response, apparently partly copied and pasted, is nonresponsive, incomplete,

 5   and evasive. O’Reilly’s acquisition of CSK has no bearing on O’Reilly’s most recent document

 6   retention policy. Even if O’Reilly somehow, improbably, has no document retention policy, it

 7   should have said so. If it does have a document retention policy, it should have provided it.

 8          The Court notes that document retention policy information may be relevant to acquiring

 9   product information and employee records, and may be helpful in determining the veracity of

10   O’Reilly’s numerous objections to Plaintiff’s discovery requests. Additionally, the Court notes

11   that O’Reilly’s amended answer is particularly disappointing, and perhaps misleading, in light of

12   the significantly delayed email response O’Reilly’s counsel sent Plaintiff, in which he promised

13   that “CSK will produce the document retention policies it has been able to locate.” Dkt. 187, at

14   3.

15          O’Reilly’s response to Request for Production No. 46 is insufficient.

16                  4. Request for Production No. 50:

17                  Please produce the contract and/or purchase agreement between
                    YOU and CSK Auto, Inc.
18
                    []
19
                    RESPONSE: Objection. The requested documents are publicly
20                  available on-line, and are as available to plaintiff as they are to
                    CSK. Furthermore, the purchase and sale documents are
21                  voluminous, making this request overly broad and unduly
                    burdensome.
22
     Dkt. 192-1, at 31–32.
23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 8
 1          O’Reilly’s bare assertion that the purchase and sale documents are publicly available

 2   online is belied by its initial response to requests for production, where it objected that “[t]he

 3   requested documents contain confidential business information that CSK is precluded from

 4   disclosing.” Dkt. 182-8, at 45. Regardless, Plaintiff contends that it does not have access to the

 5   purchase and sale documents. Dkt. 193, at 4.

 6          O’Reilly’s objection that production of the purchase and sale documents is overly broad

 7   and unduly burdensome is also without merit. Plaintiff clearly identified the relevant transaction

 8   and clearly identified the requested materials: “the contract and/or purchase agreement between

 9   YOU and CSK Auto, Inc.” Dkt. 192-1, at 31-32. This does not appear overly voluminous, overly

10   broad, or unduly burdensome.

11          Moreover, given O’Reilly’s numerous incredible objections to requests for production

12   and interrogatories, the Court observes that the contents of the purchase and sale agreement

13   between O’Reilly and CSK may shed light on the veracity of O’Reilly’s objections that it does

14   not have many requested materials related to Schuck’s and CSK—including basic employee,

15   inventory, training, and sales records.

16          O’Reilly’s response to Request for Production No. 50 is insufficient.

17          The four responses discussed above are only examples of O’Reilly’s insufficient

18   responses. O’Reilly should examine and revise its answers to Plaintiff’s requests for production

19   and interrogatories as may be appropriate.

20      B. SANCTIONS

21          Courts are given broad discretion to control discovery under FRCP 37, including

22   “particularly wide latitude . . . to issue sanctions under FRCP 37(c)(1)[.]” Ollier v. Sweetwater

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 9
 1   Union High Sch. Dist., 768 F.3d 843, 859 (9th Cir. 2014) (quoting Yeti by Molly, Ltd. v. Deckers

 2   Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)).

 3          The Court is sympathetic to O’Reilly’s counsel’s shoulder surgery experience, but it

 4   cautions counsel that a pattern of ignoring deadlines and objecting overbroadly to basic

 5   discovery requests is unacceptable.

 6          At this time, the Court declines to impose sanctions against O’Reilly.

 7      C. CONCLUSION

 8          Despite Plaintiff’s apparent efforts (see Dkts. 181 and 193) to improve the flow of

 9   discovery and to obtain the requested disclosures and discovery, at least four, and possibly many

10   more, of O’Reilly’s responses do not sufficiently answer Plaintiff’s interrogatories and requests

11   for production. Under the circumstances, O’Reilly should be compelled to produce all discovery,

12   within the scope and limits of Fed. R. Civ. P. 26, requested by Plaintiff. To maintain the trial and

13   pretrial schedule ordered in Dkt. 174, O’Reilly should serve and file an adequate answer to

14   Plaintiff’s First Interrogatories and Requests for Production (as seen in Dkt. 192-1) no later than

15   May 13, 2019.

16                                            III.    ORDER

17          Therefore, it is hereby ORDERED that:

18              •    Plaintiff’s Motion to Compel (Dkt. 181) is GRANTED, IN PART, and

19                   DENIED, IN PART. The motion is GRANTED as follows:

20                      o Defendant O’Reilly shall serve and file a sufficient and complete answer,

21                          within the scope of Fed. R. Civ. P. 26, to Plaintiff’s First Interrogatories

22                          and Requests for Production (as seen in Dkt. 192-1) no later than May 13,

23                          2019.

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 10
 1              •   The motion is otherwise DENIED.

 2          IT IS SO ORDERED.

 3          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 4   to any party appearing pro se at said party’s last known address.

 5          Dated this 22nd day of April, 2019.

 6

 7
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON PLAINTIFF’S MOTION TO COMPEL DISCOVERY - 11
